DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-4, 7, 8, 12-15, an 18-31 directed to methods of treating ocular disorders in the reply filed on 11 August 2021 is acknowledged.
Applicants’ further election of the polymer below as representative of the species of biodegradable polymer is also acknowledged.

    PNG
    media_image1.png
    187
    709
    media_image1.png
    Greyscale


Status of the Claims
Claims 1-4, 7, 8, 12-15, and 18-33 are pending.
Claims 7, 32, and 33 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-4, 8, 12-15, and 18-31 are presented for examination and rejected as set forth below.

Priority
The instant application is a National Stage entry of International application PCT/US2018/053990 filed 2 October 2018, which claims the benefit of Provisional US application 62/567,043 filed 2 October 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4, 8, 12-14, 19-21, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Green (WO2010/132879) in view of Prausnitz (U.S. PGPub. 2012/0226260).
Applicants’ claims are directed to methods of treating ocular diseases by the suprachoroidal injection of nanoparticle or microparticle compositions containing therapeutic agents.  Dependent claims 2-4 and 8 narrow the biodegradable polymer to the poly beta amino ester described above.  Claims 12, 19, and 20 indicate that the composition is formulated to “spread after delivery…and uniformly distribute and localize in a region of the suprachoroidal space, and wherein the nanoparticle or the microparticle localizes to a cell type.”  Applicants do not provide a guiding definition for what is meant by “uniformly distribute and localize in a region,” or “localizes to a cell type”; any composition designed to distribute and remain in contact with the cells in question will be deemed to satisfy these claim limitations.  Claim 13 requires the addition of a carrier component, with Claims 14, 15, 18, and 21-29 specifying the type of active agent to be included in the composition, or the disease to be treated.  Claim 30 requires that the composition be administered twice; applicants are reminded that simply duplicating steps has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Claim 31 defines a per kilogram dose range of the composition to be administered.
Green describes biodegradable polymers designed to self-assemble with DNA to form particles effective for gene delivery.  (Abs.).  Green indicates that these compositions are designed to be useful in the treatment of, among others, ophthalmic diseases such as the age-related macular degeneration of Claim 21.  (Pg.4, L.14-21).  Each of the microparticles and 

    PNG
    media_image2.png
    378
    810
    media_image2.png
    Greyscale

Green indicates that these biodegradable cationic polymers are suitably combined with small molecules, DNA, RNA and the like for use in treating ophthalmic diseases such as, yet not limited to, age-related macular degeneration.  (Pg. 22, L.25-34).  While Green is silent as to the dosage of the polymer/therapeutic agent composition to be used to treat ophthalmic diseases, Green does specify that these are therapeutic compositions designed to be administered in “effective amounts” to treat any of variety of diseases, including ophthalmic diseases.  (Pg.36, L.21-26).  A person of ordinary skill in the art would reasonably have expected that the amounts of each, are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Green.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 
Green, despite teaching the sue of the instantly claimed cationic biodegradable polymers as usefully formed into micro or nanoparticle compositions for use in treating ophthalmic disorders, does not specify the localized administration of such a composition to the suprachoroidal space.
Prausnitz describes the targeted administration of drugs to the suprachoridal space to provide for targeted delivery of therapeutic agents.  (Abs).  In particular, Prausnitz describes injecting a microneedle into the sclera of the eye and subsequently infusing a drug formulation into the suprachoroidal space of the eye to provide for both extended delivery times as well as increased bioavailability of drug formulations so infused.  [0028-31].  Prausnitz indicated that a wide variety of ocular diseases and disorders may suitably be treated by the methods described, including but not limited to macular degeneration and genetic diseases of the eye, for example by the infusion of fluid drug formulations designed to deliver selected DNA< RNA, or oligonucleotides to targeted ocular tissues.  [0034].  In this manner, Prausnitz indicates that cells including each of the scleral, choroidal, and retinal pigment epithelial cells of Claim 20 can be targeted for delivery of the therapeutic agents so formulated.  [0035].  Prausnitz describes a particular embodiment where nanoparticles or microparticles containing the active agent are injected to deliver the therapeutic agents to the eye for delivery to the particularly targeted tissues.  [0049; 0077-81].
KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).

Claims 1-4, 8, 12-15, and 18-31 are rejected under 35 U.S.C. 103 as being unpatentable over Green and Prausnitz as applied to Claims 1-4, 8, 12-14, 19-21, 30, and 31 above, and further in view of Buchlis (U.S. PGPub. 2016/0346359) as evidenced by Wubben (Thomas J. Wubben, et al, Retinal Neuroprotection: Overcoming the Translational Roadblocks, 192 Am. J Ophthalmol. 15 (2018).
Green and Prausnitz, discussed in greater detail above, suggest using microparticles or nanoparticles of the PBAE polymer applicants have elected as the polymer of the instant claims 
Neither Green nor Prausnitz, however, describe the use of agents that neutralizes or stimulates either a protein or growth factor in the eye, such as VEGF, or which treats an inherited retinal degeneration by administration of a gene such as RPGR involved in x-linked retinitis pigmentosa.
Buchlis describes methods of treating genetic disorders of the eye including the retinitis pigmentosa and age-related macular degeneration of the instant claims.  [0004].  Treatment in this manner is accomplished by the use of a nucleic acid sequence encoding a CRISPR-Cas9 system for targeted gene correction.  [0006-07].  Ocular and retinal cells are described as suitably targeted by such systems for tissue-specific expression control.  [0026].  Genes to be targeted by such systems include VEGF for age-related macular degeneration and each of, among others, the instantly claimed RPGR as well as RPE65 for retinitis pigmentosa.  [0060: “Table 1”].  Wubben establishes that retinal neuroprotection is broadly defined as any measure that reduces the death of retinal cells or axonal extensions into the optic nerve, as well as the fact that therapies designed to restore the function of mutated RPE65 genes which Buchlis recites as a target for modulation are known to be effective in reducing retinal cell death.  [xv-xvii].  As such, the skilled artisan at the time of the instant application, in targeting the RPE65 gene for treatment of retinitis pigmentosa would necessarily have utilized a gene which is neuroprotective to the retina as is required by Claim 29.  Buchlis indicates the suitable CRISPR-Cas9 constructs are to be provided as plasmids for delivery to the tissues to be targeted.
prima facie obvious to have selected any of VEGF, RPGR, or RPE65 as genes to be targeted by the administration of a suitable CRISPR-Cas9 plasmid to restore the function of mutated genes in either age-related macular degeneration or retinitis pigmentosa by targeted delivery through suprachoridal injection of a PBAE microparticle or nanoparticle containing fluid designed to target any of the choroid, sclera, or retinal pigment epithelia.  One having ordinary skill in the art would have been motivated to do so because, as set forth above, Prausnitz suggests the targeted delivery of nanoparticle or microparticle containing fluid compositions via injection into the suprachoroidal space to target the delivery of the therapeutic compositions to the sclera, choroid, or retinal pigment epithelium encompassed by the instant claims for the treatment of any ophthalmic disease, but specifically reciting each of genetic diseases of the eye as well as macular degeneration.  Utilizing the biodegradable PBAE microparticles or nanoparticles and nucleic acid therapeutic agents described by Green in this context appears to amount to little more than the predictable use of prior art elements according to their established functions.  Adding to this is the fact that Buchlis explicitly identifies each of the VEGF and each of RPGR, or RPE65 of the instant claims as suitable targets for the treatment of age-related macular degeneration on the one hand, and retinitis pigmentosa on the other.  As each of Prausnitz and Green envisage utilizing the compositions and methods of their disclosures to treat macular degeneration and other genetic disorders of the eye by the targeted delivery of nucleic acid therapeutic agents, the instant claims appear to be little more than the predictable use of prior art elements according to their established functions, and obvious thereby.  See KSR, supra.


Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613